Exhibit 16.1 October 20, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Ladies and Gentlemen: We were previously the independent registered public accounting firm for Firma Holdings Corp. (the “Company”) and we have read and agree with the statements in Item 4.01 of the Company’s Form 8-K dated October 14, 2014 related to the dismissal of our firm as the Company’s independent registered public accounting firm. Very truly yours, StarkSchenkein, LLP 3600 South Yosemite Street | Suite 600 | Denver, CO 80237 | P: 303.694.6700 | TF: 888.766.3985 | F: 303.694.6761 | www.starkcpas.com An Independent Member of BKR International
